THE THIRTEENTH COURT OF APPEALS

                                    13-21-00010-CV


                    Swift Transportation Co. of Arizona, LLC
                                        v.
 Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and Ken Paxton,
                     Attorney General of the State of Texas


                                   On Appeal from the
                      200th District Court of Travis County, Texas
                       Trial Court Cause No. D-1-GN-19-008429


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

November 10, 2022